 

 

NM Uy
C I
CURT ors S Ares
Rer op STRigy
JOHN W. HUBER, United States Attorney (#7226) Juy 9 TAH
AARON W. FLATER, Assistant United States Attorney (#9458) py Map 3 219
AARON B. CLARK, Assistant United States Attorney (#15404) K YON E -
MICHAEL GADD, Special Assistant United States Attorney (#13704) ORT , CLERK
Attorneys for the United States of America CLERR
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111 ee m A qo ms
Telephone: (801) 324-3235 Rony fess ff | cee iL
IN THE UNITED STATES DISTRICT COURT
DISTRICT OF UTAH, CENTRAL DIVISION
UNITED STATES OF AMERICA, CaseNo. 2 :)4 mj Ulo4 pep
Plaintiff,
COMPLAINT
vs.
Count 1: 21 U.S.C. §§ 841(a)(1),
JOHN AARON FAVRO, Distribution of Fentanyl;
Defendant. Count 2: 21 U.S.C. §§ 841(a)(1) & 846,

Conspiracy to Distribute Fentanyl
FILED UNDER SEAL

Magistrate Judge Dustin B. Pead

 

Before the Honorable Dustin B. Pead, United States Magistrate Judge for the District of
Utah, appears the undersigned, who on oath deposes and says:

COUNT 1

21 U.S.C. § 841(a)(1)
(Distribution of Fentanyl)

On or about November 18, 2016, in the Central Division of the District of Utah,

JOHN AARON FAVRO,

 

 
the defendant herein, did knowingly and intentionally distribute a controlled substance, to wit: a
mixture and substance containing a detectable amount of Fentanyl (N-phenyl-N-[ 1-(2-
phenylethyl ) -4-piperidinyl ] propanamide), a Schedule II controlled substance within the meaning
of 21 U.S.C. § 812, resulting in the death of M.K.K.; all in violation of 21 U.S.C. §841(a)(1), and
punishable pursuant to 21 U.S.C. §841(b)(1)(C).

COUNT 2

21 U.S.C. §§ 841(a)(1) & 846
(Conspiracy to Distribute Fentanyl)

Beginning at a date unknown, but not later than January 2016, and continuing through at

least December 2016, within the Central Division of the District of Utah,
JOHN AARON FAVRO,

the defendant herein, did knowingly and intentionally combine, conspire, confederate, and agree
with others known and unknown to distribute four hundred grams or more of a mixture or
substance containing a detectable amount of Fentanyl (N-phenyl-N-[ 1-(2-phenylethyl ) -4-
piperidinyl ] propanamide), a Schedule II controlled substance within the meaning of 21 U.S.C. §
812; all in violation of 21 U.S.C. §§ 841(a)(1) and 846 and punishable pursuant to 21 U.S.C. §

841(b)(1)(C).

This complaint is made on the basis of an investigation consisting of the following:
Agent Background
L Your Complainant/Affiant, David L. Crosby, is a Special Agent with the Drug
Enforcement Adwiatintration (DEA), currently assigned to the Salt Lake City District Office. Your
affiant has been with the DEA for approximately twenty-eight years. Since your Affiant has been with

the Drug Enforcement Administration, I have worked on investigations involving narcotic

 

 
traffickers/distributors throughout the United States. Your Affiant has personally prepared or
personally assisted in the preparation and execution of over (200) two hundred search warrants or
arrest warrants concerning narcotics traffickers/distributors. Your Affiant has personally attended
Narcotic Schools and Seminars held within and outside the Metropolitan area relating to narcotic

traffickers/distributors, financial investigations and seizures of assets of said traffickers/distributors.

2 The statements in this Complaint are based in part on information provided by law
enforcement officers assigned to other law enforcement agencies, other Special Agents and
employees of the DEA and on my experience and background as a Special Agent of the DEA, and
information received from confidential informants. Since this Complaint is being submitted for
the limited purpose of securing a Complaint from the Court, your Affiant has not included each

and every fact known to Complainant concerning this investigation.

Probable Cause

a Since 2016, the Drug Enforcement Administration (DEA) Salt Lake City Metro
Narcotics Task Force has been conducting an investigation of JOHN AARON FAVRO and his
coconspirators. The investigation to date has utilized various investigative techniques including
interviews of confidential informants, controlled purchases of controlled substances, including
Fentanyl-laced fake oxycodone pills, and physical surveillance. Thus far, the investigation has

established evidence of narcotics distribution, including the following.
Death Resulting from Distribution

4, On November 21, 2016, an overdose victim, M.K.K. was pronounced dead from

 

 
an apparent overdose at 174 E. 4500 S, #12, Murray, Utah. M.K.K. was found following a welfare
check because M.K.K. had a history of drug abuse and had not been seen or heard from since
November 18, 2016. Found next to M.K.K. on the bed was a shoe box containing two small blue
pills labelled A215, an imprint that signifies oxycodone, A toxicology analysis of M.K.K.’s blood
revealed high levels of Fentanyl. The Utah Medical Examiner’s opinion is that M.K.K. died as a

result of Fentanyl Intoxication.

 

6. In January 2019, agents from the DEA Salt Lake City District Office spoke to

M.K.K.’s parents, regarding the death of M.K.K.. The parents told the agents about an individual
with whom they had been in contact at the time of M.K.K.'s death. Her parents had desperately

been trying to reach M.K.K.

 
be On Monday morning after they had not successfully contacted their daughter over
the weekend, they looked at their family cellular phone plan records. They noticed a phone call
between M.K.K. and 385-253-03 65, which had been placed right before she had called an UBER
taxi on the previous Friday night, November 18, 2016. That same morning, Monday, the parents
called the number to see if that individual had any idea as to the whereabouts of their daughter.
When they called the number, 385-253-0365. M.K.K.’s parents learned that it belonged to
FAVRO. FAVRO said he hadn't seen M.K.K. since Friday night, November 18, 2016.

8. The parents related to me that they were subsequently contacted by FAVRO, who
claimed that M.K.K. owed him $400. M.K.K.’s parents wired $400 to FAVRO. Her parents
showed agents their check book which contained the notation “400 John Favro.” The parents also

turned over M.K.K.’s cell phone for analysis by the agents.
M.K.K. was introduced to FAVRO through another drug-court participant

9, In January 2019, agents first spoke to a confidential source (CS) who said he/she
believed that FAVRO was M.K.K.’s Fentanyl Source of Supply (SOS) at the time of M.K.K.’s
death.

10.- The CS in 2016 was participating in Drug Court. The CS noticed another participant
was frequently high. The CS approached the high participant, A.T., and asked how A.T. was
getting high and still in the drug court program. A.T. told the CS that A.T. used Fentanyl because
the drug court staff did not. check for Fentanyl in the urine analysis tests.

11. The CS asked A.T. to supply him/her with Fentanyl, but A.T. initially refused. The

CS repeatedly asked A.T. for Fentanyl and in approximately the middle of October 2016, A.T. told

 
the CS that his “Homeboy” would supply the CS with Fentanyl. The CS stated that A.T. arranged
for the CS to purchase Fentanyl from FAVRO, A.T. arranged for the CS to buy directly from
FAVRO, whom A.T. referred to as “Slim.” A.T. provided the CS with FAVRO’s phone number.
The CS went alone to the first Fentanyl purchase from FAVRO.

12. M.K.K. was also participating in Drug Court with the CS. The CS said he/she was
aware that M.K.K.’s drug of choice was heroin. Additionally, the CS was aware that M.K.K. had
relapsed in October of 2016. The CS told M.K.K. how drug court staff were not testing for
Fentanyl and that the CS had a Fentanyl supplier. The cs and M.K.K. began to buy 6 Fentanyl
pills for $100, each day, from FAVRO. The CS related that he/she and M.K.K. purchased 6

Fentanyl pills from Favro daily until November 10, 2016.
A.T. admits referring drug users to FAVRO

13. In April 2019, A.T. was interviewed by Agents. A.T. admitted that FAVRO was
distributing Fentanyl in 2016 and that he referred customers to FAVRO. This included a female
named "Veronica," a female named "Paige," a female named "Mary," a male named “Deshawn,”
and the CS. A.T. said that the CS had a friend who may have overdosed. A.T. went on further
to say that the CS’s friend who may have overdosed received the pills from FAVRO.

14. On January 23, 2019, an agent contacted FAVRO’s AP&P agent, Ricardo Pedroza.
Agent Pedroza looked up FAVRO’s listed phone numbers for us. Pedroza provided the telephone
number of (385) 253-0365 (the same number on which M.K.K.’s parents spoke to FAVRO) for

October 2016 through March 2017.

15. Agent Pedroza also provided FAVRO’s addresses: from November 8, 2016, to

 

 

 
December 13, 2016, FAVRO’s address was listed at 2337 W 7870 S, West Jordan, Utah.
Analysis of M.K.K.’s text messages with FAVRO leading up to her death

16. | Anexamination of M.K.K.’s cell phone records revealed the following SMS/Text
Message conversations with FAVRO over (385) 253-0365. On November 16, 2016, at
approximately 4:32pm, M.K.K. sent an SMS/Text Message to (385) 253-0365, used by FAVRO,
stating, “Still got more?”

V7. On November 17, 2016, at approximately 5:47pm, M.K.K. received an SMS/Text »
Message from (385) 253-0365, used by FAVRO, stating, “You coming?” At approximately
6:30pm, M.K.K. made an outgoing call to Uber. At approximately 10:49pm, M.K.K. sent an
SMS/Text Message to (385) 253-0365 stating, “I got money.” At approximately 10:53pm
M.E.K. received an SMS/Text Message from (385) 253-0365 stating, “How much?” At
approximately 10:54pm, M.K.K. sent an SMS/Text Message to (385) 253-0365 stating, “Fifty..can
I gettwo? At approximately 10:57pm, M.K.K. received an SMS/Text Message from (385) 253-
0365 stating, “Yeah...Just have you uber stay so you can take the same one home. You just run
up read[sic] quick.”

18. On November 18, 2016, at approximately 12:43pm, M.K.K. sent an SMS/Text
Message to (385) 253-0365, used by FAVRO, stating, “Can I meet you later.” At approximately
5:46pm, M.K.K. received an SMS/Text Message from (385) 253-0365 stating, “Come at 930.”
At approximately 8:30pm, M.K.K. sent an SMS/Text Message to (385) 253-0365 stating, “930?
Can I just shower then stop by? At 8:40pm, M.K.K. received an SMS/Text Message from (385)

252-0365 stating, “leave at 9.” At approximately 9:01pm, M.K.K. made an outgoing call to Uber.

 
At approximately 9:04pm, M.K.K. sent an SMS/Text Message to (385) 253-0365 stating, “Should
I keep the same Uber.”

19. On November 19, 2016, at approximately 4:09pm, M.K.K. receives an SMS/Text
Message from (385) 253-0365, used by FAVRO, stating, “You get that money?” This message

was marked unread on M.K.K.’s phone.
Uber records confirm M.K.K. travelled to FAVRO’s residence

20. A search warrant was executed in February 2019 for Uber records for M.K.K.
These records received show that on November 18, 2019 M.K.K. traveled to and from 2338
Nathanael Way (7870 South), West Jordan, Utah. This was the address of FAVRO supplied by

Agent Pedroza.

NOVEMBER 18, 2018

Thanks for choosing Uber, Mug Ko Ko

 

@ _ Base Fare 0,45
we _ "Distance 7.47
(ke)
@ ; Time 1.79
aD)
Subtotal “ $9,741
ee Booking Feo (7) 1.65
‘a @ ‘ wo @i) i CHARGED
: Googles Mopdata@Z019 Geogle) §— (3 Pergonal #¥«« 6067 $11.36
@) 09:03pm
174 E4600 S, Murray, UT
@® 09:19pm
2938-2558 Nalhanact Way, West
Jordan, UT
CAR MILES THe TME
uberX 7,86 00:18:17

 
Confidential Sources indicated FAVRO sold more than 10,000 Fentanyl-laced fake

oxycodone pills

21. | Asecond confidential source, who worked as FAVRO’s coconspirator and source
of supply, CS#2, indicated to agents that he/she personally supplied FAVRO with 500-1000 pills
at a time. CS#2 explained that he/she supplied FAVRO with that quantity of pills on at least twenty
occasions over the months they worked together selling pills. Agents seized Fentanyl-laced fake
Oxycodone pills from CS#2 and test results confirmed his/her pills contained Fentanyl. CS#2 sold
Fentanyl-laced fake oxycodone pills in Utah from before June 2015 through May 2017. CS#2 gave

his/her opinion that FAVRO knew the pills were fake oxycodone that contained Fentanyl.

 

 
CS#3 and CS#4 indicated FAVRO sold Fentany] pills

22. Two other confidential sources and coconspirators with FAVRO, CS#3 and CS#4,
indicated to agents that they supplied FAVRO with Fentanyl-laced Fake Oxycodone pills for resale

during the summer of 2016.

Based on the foregoing information, your Affiant respectfully requests that a warrant of arrest be

issued for JOHN AARON FAVRO for violations of 21 U.S.C. §§ 841(a)(1).

  

 

David Crosby |

Special Agent,

Drug Enforcement Administration
APPROVED:

JOHN W. HUBER
United States Attorney

 
    

Aaron Flater
Assistant United States Attorney

    

SUBSCRIBED AND SWORN TO BEFORE ME this 3 RE a July, 2019.

 

10

 

 
